DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/737,260 filed on 5/5/22 with effective filing date 11/6/2020. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1, 4, 9-11, 13-15, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2015/0358631 A1 in view of Ikonin et al. US 2022/0070460 A1.
Per claims 1, 11, 15 & 18, Zhang et al. discloses a method of processing video data, comprising: determining, for a conversion between a video comprising a current video block and a bitstream of the video, that a first coding tool is used based on a rule for the current video block (para: 36 & 78, e.g. video encoder 20 of source device 12 may be configured to apply the techniques for encoding video blocks using a color-space conversion process; video coders may use blocks of previously coded video data, within the same picture as the current block of video data, that are either directly above or directly in line horizontally with a current block (to be coded) of video data in the same picture for prediction of the current block); and performing the conversion according to the determining, 
Zhang et al. explicitly fails to disclose performing the conversion according to the determining, wherein the first coding tool includes transforming a representation of a visual signal between two color spaces; and wherein the rule specifies that a first quantization parameter offset for a luma channel of the current video block is equal to K1 and a second quantization parameter offset for a first chroma channel of the current video block is K1+O, whereby K1 and O are integers.
Ikonin et al. however in the same field of endeavor teaches performing the conversion according to the determining, wherein the first coding tool includes transforming a representation of a visual signal between two color spaces (para: 244, e.g. The number of samples in horizontal and vertical direction (or axis) of the array or picture define the size and/or resolution of the picture; in video coding each pixel is typically represented in a luminance and chrominance format or color space, e.g. YCbCr, which comprises a luminance component indicated by Y (sometimes also L is used instead) and two chrominance components indicated by Cb and Cr); and wherein the rule specifies that a first quantization parameter offset for a luma channel of the current video block is equal to K1 and a second quantization parameter offset for a first chroma channel of the current video block is K1+O, whereby K1 and O are integers (para: 244, e.g. a picture in YCbCr format comprises a luminance sample array of luminance sample values (Y), and two chrominance sample arrays of chrominance values (Cb and Cr). Pictures in RGB format may be converted or transformed into YCbCr format and vice versa, the process is also known as color transformation or conversion; the picture may comprise only a luminance sample array… a picture may be, for example, an array of luma samples in monochrome format or an array of luma samples and two corresponding arrays of chroma samples in 4:2:0, 4:2:2, and 4:4:4 colour format).
Therefore, in view of disclosures by Ikonin et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Zhang et al. and Ikonin et al. in order to enable adjustment to specific properties of an input video signal, and improves compression efficiency and improves balancing between chroma and luma components in the reconstructed video signal. 
Per claim 4, Zhang et al. further discloses the method of claim 1, wherein the rule further specifies to use a same lowest allowed quantization parameter for all video blocks coded using a transform skip mode of the video (para: 138, e.g. after applying the color transform, the transformed residual may also be clipped to the same range. In some examples, when the coded block flag of three color components are all equal to 0, the inverse color transform may be skipped).
Per claim 9, Zhang et al. further discloses the method of claim 1, wherein the conversion includes encoding the video into the bitstream (para: 158, e.g. following the entropy coding by entropy encoding unit 56, the encoded bitstream may be transmitted to another device (e.g., video decoder 30) or archived for later transmission or retrieval).
Per claim 10, Zhang et al. further discloses the method of claim 1, wherein the conversion includes decoding the video from the bitstream (para: 158, e.g. following the entropy coding by entropy encoding unit 56, the encoded bitstream may be transmitted to another device (e.g., video decoder 30) or archived for later transmission or retrieval).
Allowable Subject Matter
6.	Claims 2-3, 5-8, 12-14, 16-17, & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Li et al. US 10,687,069 B2, e.g. Innovations in encoding or decoding when switching color spaces are presented. For example, some of the innovations relate to signaling of control information for adaptive color space transformation (“ACT”). Other innovations relate to ACT operations
	Kotra et al. US 11,317,091 B2, e.g. the method includes a decision process which includes: determining a first chroma quantization parameter for the first chroma block based on a first luma quantization parameter of a first luma block of the first image block and a chroma QP mapping table for the first chroma block. 

8.Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485